United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3965
                                ___________

Dawn Edlund,                           *
                                       *
             Plaintiff-Appellant,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Minnesota.
Ridgedale Automotive, Inc., a          *
Minnesota corporation d/b/a Morrie's *        [UNPUBLISHED]
Minnetonka Ford and f/k/a Bob Ryan *
Motors, Inc.; Bob Ryan Motors, Inc., *
a Minnesota corporation,               *
                                       *
             Defendants-Appellees.     *
                                  ___________

                          Submitted: October 9, 2002

                               Filed: November 5, 2002
                                ___________

Before MCMILLIAN, LAY, and RILEY, Circuit Judges.
                            ___________


PER CURIAM.

     AFFIRMED. See 8th Cir. R. 47B.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-